      Case 1:18-cv-02453-SHR Document 28 Filed 08/07/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NAFIS ANTUAN FAISON,                :
    Petitioner,                     :
                                    :      No. 1:18-cv-2453
     v.                             :
                                    :      (Judge Rambo)
JAMEY LUTHER, et al.,               :      (Magistrate Judge Mehalchick)
    Respondents                     :
                                   ORDER
     AND NOW, on this 7th day of August 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s objections (Doc. No. 26) are OVERRULED, and
           Magistrate Judge Mehalchick’s Report and Recommendation (Doc.
           No. 23) is ADOPTED;

     2.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2254 (Doc. No. 1) is DENIED;

     3.    Petitioner’s motion to compel discovery (Doc. No. 7) and motion for
           clarification/status of case (Doc. No. 8) are DISMISSED AS MOOT;

     4.    A certificate of appealability SHALL NOT ISSUE; and

     5.    The Clerk of Court is directed to CLOSE the above-captioned case.


                                    s/ Sylvia H. Rambo
                                    United States District Judge
